           Case 2:20-mc-00236-TLN-KJN Document 16 Filed 07/29/21 Page 1 of 4



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:20-MC-00236-TLN-KJN
12                 Plaintiff,
                                                           CONSENT JUDGMENT OF FORFEITURE
13          v.
14   APPROXIMATELY $111,720.00 IN
     U.S. CURRENCY,
15
                   Defendant.
16

17          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:
18                 On March 3, 2020, a California Highway Patrol Officer (“CHP”) conducted a traffic stop
19 on a vehicle driven by William J. Rienzi (“Rienzi” or “claimant”) near Kingvale, California.

20 Approximately $111,720.00 in U.S. Currency was seized from Rienzi during this encounter (hereafter

21 “defendant currency”).

22                 The U.S. Customs and Border Protection (“CBP”) commenced administrative forfeiture
23 proceedings, sending direct written notice to all known potential claimants and publishing notice to all

24 others. On or about June 23, 2020, the CBP received a claim from Rienzi asserting an ownership interest

25 in the defendant currency.

26                 The United States’ represents that it could show at a forfeiture trial that since December
27 2019, the Inland Crackdown Allied Taskforce (“INCA”) has been conducting a narcotics and money

28 laundering investigation involving Rienzi. INCA is comprised of many law enforcement agencies
                                                      1
                                                                                   Consent Judgment of Forfeiture
           Case 2:20-mc-00236-TLN-KJN Document 16 Filed 07/29/21 Page 2 of 4



 1 including Homeland Security Investigations. In late December 2019, law enforcement seized over

 2 $400,000 in cash from Rienzi as part of an operation in Castaic, California. In February of 2020, law

 3 enforcement began tracking Rienzi’s cell phone activity because they suspected he was transporting large

 4 amounts of currency and marijuana throughout the United States.

 5                  The United States’ represents that it could show at a forfeiture trial that in early March

 6 2020, law enforcement learned that Rienzi was traveling from Michigan to California in a white Nissan

 7 Pathfinder and that he was due to deliver the vehicle in San Francisco on March 3, 2020. Based on

 8 intelligence gathered of Rienzi’s past activity, law enforcement believed he was traveling across country

 9 and state lines for the purpose of transporting marijuana and/or large amounts of cash. Law enforcement

10 continued to monitor Rienzi’s movement across country and established surveillance between the cities

11 of Reno, Nevada and Truckee, California. Law enforcement identified Rienzi’s vehicle traveling west

12 bound along Interstate 80. Law enforcement established mobile surveillance on the vehicle as it crossed

13 the border into California.

14                  The United States’ represents that CHP Officer Barton was on patrol when he observed

15 Rienzi’s vehicle on west bound Interstate 80 east of Kingvale Road. Officer Barton noted that Rienzi

16 was speeding, rapidly tapping and releasing his brakes, and weaving across the painted white line on the

17 right side of the lane. Officer Barton conducted a traffic stop. Rienzi was identified as the driver of the

18 vehicle and there was a female in the passenger seat. CHP Officer Katzakian arrived on the scene to

19 assist with the traffic stop. Based on indicators of criminal activity, including Rienzi and the female

20 passenger’s nervous behavior and conflicting statements about their travel, Officer Barton retrieved his

21 drug detection dog from his vehicle. The drug detection dog alerted to the odor of narcotics at the left

22 rear door and trunk of the vehicle.

23                  The United States’ represents that law enforcement conducted a search of the vehicle and

24 discovered two sealed boxes, a black duffle bag, and a purple suitcase with a lock on it under a blanket in

25 the trunk of the vehicle. In the rear floor storage compartment, they found a gray duffel bag. Both the

26 black and gray duffel bags and the sealed boxes contained large quantities of THC vape cartridges. The

27 purple suitcase had female clothing items and a zipper pouch in the bottom of the suitcase that contained

28 two large heat-sealed packages with large amounts of cash, later identified as $111,720.00 in U.S.
                                                      2
                                                                                     Consent Judgment of Forfeiture
            Case 2:20-mc-00236-TLN-KJN Document 16 Filed 07/29/21 Page 3 of 4



 1 Currency. The female passenger stated that she had no idea the cash was in her suitcase, who it belonged

 2 to, or where it came from. After being advised of his Miranda rights, Rienzi admitted that the number of

 3 THC vape cartridges in his possession (42 boxes) exceeded the legal quantity that could be possessed and

 4 transported in California. Rienzi was cited and released.

 5                  The United States could further show at a forfeiture trial that the defendant currency is

 6 forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

 7                  Without admitting the truth of the factual assertions contained above, claimant specifically

 8 denying the same, and for the purpose of reaching an amicable resolution and compromise of this matter,

 9 claimant agrees that an adequate factual basis exists to support forfeiture of the defendant currency.

10 Rienzi acknowledged that he is the sole owner of the defendant currency, and that no other person or

11 entity has any legitimate claim of interest therein. Should any person or entity institute any kind of claim

12 or action against the government with regard to its forfeiture of the defendant currency, claimant shall

13 hold harmless and indemnify the United States, as set forth below.

14                  This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as this

15 is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

16                  This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in which

17 the defendant currency was seized.

18                  The parties herein desire to settle this matter pursuant to the terms of a duly executed

19 Stipulation for Consent Judgment.

20          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

21 AND ADJUDGED:

22          1.      The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by and

23 between the parties.

24          2.      Upon entry of this Consent Judgment of Forfeiture, $91,720.00 of the Approximately

25 $111,720.00 in U.S. Currency, together with any interest that may have accrued on the total amount

26 seized, shall be forfeited to the United States pursuant to 18 U.S.C. § 981(a)(1)(C), to be disposed of

27 according to law.

28
                                                           3
                                                                                      Consent Judgment of Forfeiture
           Case 2:20-mc-00236-TLN-KJN Document 16 Filed 07/29/21 Page 4 of 4



 1          3.      Upon entry of this Consent Judgment of Forfeiture, but no later than 60 days thereafter,

 2 $20,000.00 of the Approximately $111,720.00 in U.S. Currency shall be returned to claimant William J.

 3 Rienzi, through his attorney Samuel D. Berns.

 4          4.      The United States of America and its servants, agents, and employees and all other public

 5 entities, their servants, agents and employees, are released from any and all liability arising out of or in

 6 any way connected with the seizure or forfeiture of the defendant currency. This is a full and final

 7 release applying to all unknown and unanticipated injuries, and/or damages arising out of said seizure or

 8 forfeiture, as well as to those now known or disclosed. The parties waived the provisions of California

 9 Civil Code § 1542.

10          5.      No portion of the stipulated settlement, including statements or admissions made therein,

11 shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal Rules of

12 Evidence.

13          6.      All parties will bear their own costs and attorney’s fees.

14          7.      Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

15 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

16 for the seizure of the above-described defendant currency.

17          IT IS SO ORDERED.

18 DATED: July 28, 2021

19

20                                                                 Troy L. Nunley
                                                                   United States District Judge
21

22

23

24

25

26

27

28
                                                          4
                                                                                     Consent Judgment of Forfeiture
